DETAILED ACTION
Claims 51-70 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-70 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,252,483. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites similar features and limitations as the patented application.

Present Application 17/568,315
Patent 11,252,483
50. A method for summarizing missed portions of storylines in a content item, the method comprising: 
identifying, within the content item, a plurality of storylines, wherein each storyline comprises a respective plurality of portions, each portion of the respective plurality of portions comprising a part of the storyline, and wherein the portions of the respective plurality of portions are interwoven with other portions of other storylines; 
detecting missed content of the content item, wherein the missed content comprises portions of more than one storyline; 
identifying a storyline of content being generated for presentation; 
retrieving a storyline-specific summary of portions of the missed content comprising the identified storyline; and 
generating, for presentation, the retrieved storyline-specific summary.
1. A method for summarizing missed portions of storylines in a single content item, the method comprising: 
tracking the presence of a user during presentation of the single content item, wherein the single content item comprises a plurality of storylines, each storyline being a narrative that, along with other narratives, makes up a plot in the single content item, wherein each storyline comprises a plurality of portions, each of the plurality of portions comprising a part of the narrative of the storyline that is interwoven throughout the single content item with other portions of other storylines; 
detecting that the user was not consuming the single content item for a period of time; 
detecting missed content of the single content item, wherein the missed content comprises a plurality of portions of the single content item that were generated for presentation during the period of time and each portion comprises a different storyline; 
in response to detecting the missed content: 
accessing metadata corresponding to the single content item, the metadata including a plurality of storyline identifiers, each corresponding to a portion of the single content item; 
identifying, based on the metadata, a storyline of a portion of the single content item currently being generated for presentation; 
retrieving a storyline-specific summary of only those portions of the missed content of the single content item that comprise the identified storyline, wherein the missed content includes portions that comprise a second storyline different from the identified storyline; and 
generating, for presentation, the retrieved storyline-specific summary.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 51-55, 57-65, 67-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbon et al. (US 2015/0143436) in view of Matthews (US 8671337), and further in view of Gates, III et al. (US 2014/0068661).

Claim 51, Gibbon teaches a method for summarizing missed portions of storylines in a content item, the method comprising: 
detecting missed content of the content item (i.e. missed portion), wherein the missed content comprises portions of more than one storyline (i.e. synopsis implies multiple storylines) (p. 0012, 0017); 
retrieving a storyline-specific summary (i.e. synopsis) of portions of the missed content comprising the identified storyline (p. 0025-0026); and 
generating, for presentation, the retrieved storyline-specific summary (p. 0025-0026).
Gibbon is not entirely clear in teaching a method for summarizing missed portions of storylines in a content item, the method comprising: 
identifying, within the content item, a plurality of storylines, wherein each storyline comprises a respective plurality of portions, each portion of the respective plurality of portions comprising a part of the storyline, and wherein the portions of the respective plurality of portions are interwoven with other portions of other storylines; 
identifying a storyline of content being generated for presentation; 
Matthews teaches a method for summarizing missed portions of storylines in a content item, the method comprising:
identifying, within the content item, a plurality of storylines (i.e. scene segments), wherein each storyline comprises a respective plurality of portions (i.e. more than one scene segment), each portion of the respective plurality of portions comprising a part of the storyline, and wherein the portions of the respective plurality of portions are interwoven with other portions of other storylines (i.e. multi storyline content) (col. 3-4, lines 6-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided multiple storylines of a content as taught by Matthews to the system of Gibbon to classify different storylines on a content with multiple storylines (col. 3-4, lines 6-59).
Gates teaches the specific feature of:
identifying a storyline of content being generated for presentation (i.e. dynamic customized audio visual content) (p. 0140).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided missed portions regarding a storyline as taught by Gates to the system of Gibbon to display to viewers only essential plot points needed for continuing to view content (p. 0140).

Claim 52, Gibbon teaches the method of claim 51, wherein retrieving a storyline-specific summary of portions of the missed content comprising the identified storyline comprises: 
identifying, based on the metadata, a plurality of storyline-specific portions in the missed content, each of the plurality of storyline-specific portions associated with the storyline identifier (i.e. indexed portions) (p. 0026); 
retrieving summaries for the plurality of storyline-specific portions in the missed content (i.e. additional missed portions) (p. 0025-0026); and 
concatenating the summaries for the plurality of storyline-specific portions in the missed content to generate the storyline-specific summary of a portion of the missed content comprising the identified storyline (i.e. synopsis based on past episodes or a collection of must-see segments) (p. 0028-0029).

Claim 53, Gibbon teaches the method of claim 51, further comprising: 
identifying the plurality of portions in the missed content (p. 0020); 
identifying, for each of the plurality of portions, a plurality of segments, wherein each of the plurality of segments is associated with a segment summary (i.e. synopsis) (p. 0017, 0020); and 
wherein retrieving the storyline-specific summary of portions of the missed content that comprise the identified storyline (i.e. synopsis) comprises: 
retrieving a plurality of segment summaries, wherein each of the plurality of segment summaries is for a segment in the plurality of portions in the missed content; and concatenating the plurality of segment summaries (i.e. synopsis based on past episodes or a collection of must-see segments) (p. 0028-0029).

Claim 54, Gibbon teaches the method of claim 51, further comprising: 
identifying an ancillary storyline that is indicated as being precedent to the storyline of content being generated for presentation (i.e. must-see segments) (p. 0020); 
identifying portions of the ancillary storyline that were missed (p. 0020); 
retrieving a second storyline-specific summary of the missed portions of the ancillary storyline (i.e. 2nd must-see segment, or other segments according to priority) (p. 0020-0021); and 
generating, for presentation, the retrieved second storyline-specific summary (p. 0020-0021).

Claim 55, Gibbon teaches the method of claim 54, wherein retrieving a second storyline-specific summary of the missed portions of the ancillary storyline comprises: 
determining a detail level for the second storyline-specific summary (i.e. weighted importance) (p. 0021); 
identifying a plurality of summaries for the ancillary storyline summary (p. 0020-0021); and 
selecting one of the plurality of summaries for the ancillary storyline based on the determined detail level (p. 0020-0021).

Claim 57, Gibbon teaches the method of claim 51, further comprising: 
determining a summary endpoint in the storyline of content being generated for presentation (i.e. duration of synopsis), wherein the summary endpoint is a point at which the presentation of the retrieved storyline-specific summary will complete (p. 0020-0021); and 
modifying the storyline-specific summary to include a summary for the content being generated for presentation between a current point in the storyline and the summary endpoint (i.e. user may chose how to view the synopsis) (p. 0029).

Claim 58, Gibbon teaches the method of claim 51, wherein generating, for presentation, the retrieved storyline-specific summary comprises: 
identifying a secondary display from a plurality of display, wherein the secondary display is available to display the storyline-specific summary and is not presenting the storyline of content (i.e. portable communication device) (p. 0019); and
directing the secondary display to present the storyline-specific summary (p. 0018-0019, 0039, 0053).

Claim 59, Gibbon teaches the method of claim 51, wherein generating, for presentation, the retrieved storyline-specific summary further comprises:
 identifying a primary display from a plurality of display, wherein the primary display is presenting the storyline of content (i.e. STB) (p. 0018-0019); and
directing the primary display to pause presentation of the storyline of content during presentation of the retrieved storyline-specific summary (p. 0023).

Claim 61 is analyzed and interpreted as an apparatus of claim 51.
Claim 62 is analyzed and interpreted as an apparatus of claim 52.
Claim 63 is analyzed and interpreted as an apparatus of claim 53.
Claim 64 is analyzed and interpreted as an apparatus of claim 54.
Claim 65 is analyzed and interpreted as an apparatus of claim 55.
Claim 67 is analyzed and interpreted as an apparatus of claim 57.
Claim 68 is analyzed and interpreted as an apparatus of claim 58.
Claim 69 is analyzed and interpreted as an apparatus of claim 59.

Claim 56, 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbon et al. (US 2015/0143436) in view of Matthews (US 8671337), and further in view of Gates, III et al. (US 2014/0068661), and further in view of de Leon et al. (US 8769571).

Claim 56, Gibbon is silent regarding the method of claim 51, further comprising: 
identifying watched content related to the identified storyline; 
determining the watched content should be refreshed based on when the watched content was consumed; 
retrieving a second storyline-specific summary of the watched content; and 
generating, for presentation, the retrieved second storyline-specific summary.
Gates teaches the method of claim 1, further comprising: 
identifying watched content related to the identified storyline (i.e. other episodes) (p. 0140).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided missed portions regarding a storyline as taught by Gates to the system of Gibbon to display to viewers only essential plot points needed for continuing to view content (p. 0140).
de Leon teaches the method of claim 1, further comprising: 
identifying watched content related to the identified story-line (col. 1, lines 52-64);
determining the watched content should be refreshed based on when the watched content was consumed (col. 1, lines 52-64);
retrieving a second storyline-specific summary of the watched content (col. 1, lines 52-64); and 
generating, for presentation, the retrieved second storyline-specific summary (col. 1, lines 52-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided watched content summaries as taught by de Leon to the system of Gibbon to provide a recap of content (col. 1, lines 52-64).

Claim 66 is analyzed and interpreted as an apparatus of claim 56.

Claim 60, 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbon et al. (US 2015/0143436) in view of Matthews (US 8671337), and further in view of Gates, III et al. (US 2014/0068661), and further in view of Krishnamurthy et al. (US 2017/0134828).

Claim 60, Gibbon is silent regarding the method of claim 51, further comprising: 
detecting a storyline transition from storyline of content being generated for presentation to a second storyline; 
identifying the second storyline; 
retrieving a second storyline-specific summary of a second portion of the missed content comprising the identified second storyline; and 
generating, for presentation, the retrieved second storyline-specific summary.
Krishnamurthy teaches the method of claim 51, further comprising: 
detecting a storyline transition from storyline of content being generated for presentation to a second storyline (p. 0002-0008); 
identifying the second storyline; 
retrieving a second storyline-specific summary of a second portion of the missed content (e.g. missed content of Gibson) comprising the identified second storyline (i.e. next sub story); and 
generating, for presentation, the retrieved second storyline-specific summary (p. 0002-0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention storyline transition as taught by Krishnamurthy to the system of Gibbon to keep track of plot points in the story (p. 0002-0005).

Claim 70 is analyzed and interpreted as an apparatus of claim 60.

Conclusion
Claims 51-70 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210029393 A1	Bermeister; Kevin
US 10721377 B1		Wu; Xidong et al.
US 20190289359 A1	Sekar; Bharath et al.
US 20180020243 A1	NI; Bin et al.
US 20170257410 A1	Gattis; Galen Trevor et al.
US 20090042607 A1	Adachi; Yosuke et al.
US 20070101369 A1	Dolph; Blaine H.
US 20050097621 A1	Wallace, Michael W.  et al.
US 20050028194 A1	Elenbaas, Jan Hermanus  et al.
US 6829781 B1		Bhagavath; Vijay K et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        8/31/2022